EXHIBIT 10.2
REVOLVING LINE OF CREDIT NOTE

      $30,000,000.00   Portland, Oregon
March 1, 2009

     FOR VALUE RECEIVED, the undersigned LaCrosse Footwear, Inc. (“Borrower”)
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION (“Bank”)
at its office at Portland RCBO, 1300 S.W. Fifth Avenue, Portland, OR 97201, or
at such other place as the holder hereof may designate, in lawful money of the
United States of America and in immediately available funds, the principal sum
of $30,000,000.00, or so much thereof as may be advanced and be outstanding,
with interest thereon, to be computed on each advance from the date of its
disbursement as set forth herein.
DEFINITIONS:
     As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
     (a) “Business Day” means any day except a Saturday, Sunday or any other day
on which commercial banks in Oregon are authorized or required by law to close.
     (b) “Daily One Month LIBOR” means for any day, the rate of interest equal
to LIBOR then in effect for delivery for a one (1) month period.
     (c) “Fixed Rate Term” means a period commencing on a Business Day and
continuing for 1 month or 3 months, as designated by Borrower, during which all
or a portion of the outstanding principal balance of this Note bears interest
determined in relation to LIBOR; provided however, that no Fixed Rate Term may
be selected for a principal amount less than $250,000.00; and provided further,
that no Fixed Rate Term shall extend beyond the scheduled maturity date hereof,
however, if any Fixed Rate Term would end on a day which is not a Business Day,
then such Fixed Rate Term shall be extended to the next succeeding Business Day.
     (d) “LIBOR” means the rate per annum (rounded upward, if necessary, to the
nearest whole 1/8 of 1%) and determined pursuant to the following formula:

          LIBOR =   Base LIBOR                   100% - LIBOR Reserve Percentage
   

     (i) “Base LIBOR” means the rate per annum for United States dollar deposits
quoted by Bank (A) for the purpose of calculating effective rates of interest
for loans making reference to LIBOR, as the Inter-Bank Market Offered Rate, with
the understanding that such rate shall be one quoted by Bank to its borrowers
(whose loans bear interest in relation to such rate) generally for the purpose
of calculating effective rates of interest for loans making reference thereto,
on the first day of a Fixed Rate Term for delivery of funds on said date for a
period of time approximately equal to the number of days in such Fixed Rate Term
and in an amount approximately equal to the principal amount to which such Fixed
Rate Term applies, or (B) for the purpose of calculating effective rates of
interest for loans making reference to the

 



--------------------------------------------------------------------------------



 



Daily One Month LIBOR, as the Inter-Bank Market Offered Rate in effect from time
to time for delivery of funds for one (1) month in amounts approximately equal
to the principal amount of such loans. Borrower understands and agrees that Bank
may base its quotation of the Inter-Bank Market Offered Rate upon such offers or
other market indicators of the Inter-Bank Market as Bank in its discretion deems
appropriate including, but not limited to, the rate offered for U.S. dollar
deposits on the London Inter-Bank Market. If on any date of determination a
LIBOR rate cannot be established under this Note, the rate publicly announced at
that time as the Bank’s Prime Rate shall be substituted for the relevant period
of time, and the LIBOR rate shall be determined again on the next interest rate
determination date.
     (ii) “LIBOR Reserve Percentage” means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by Bank for expected changes in such reserve
percentage during the applicable Fixed Rate Term.
INTEREST:
     (a) Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) as
selected pursuant to paragraph (b) below, either (i) at a fluctuating rate per
annum equal to 1.75% above the Daily One Month LIBOR in effect from time to
time, or (ii) at a fixed rate per annum determined by Bank to be 1.75% above
LIBOR in effect on the first day of the applicable Fixed Rate Term. When
interest is determined in relation to the Daily One Month LIBOR, each change in
the rate of interest hereunder shall become effective each Business Day that the
Bank determines that the Daily One Month LIBOR has changed. With respect to each
LIBOR selection hereunder, Bank is hereby authorized to note the date, principal
amount, interest rate and Fixed Rate Term applicable thereto (if any) and any
payments made thereon on Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Note, which notations
shall be prima facie evidence of the accuracy of the information noted.
     (b) Selection of Interest Rate Options. At such time as Borrower requests
an advance hereunder, and at the end of each Fixed Rate Term, Borrower shall
give Bank notice specifying: (i) the interest rate option selected by Borrower;
(ii) the principal amount subject thereto; and (iii) for each LIBOR selection
(other than a selection of Daily One Month LIBOR), the length of the applicable
Fixed Rate Term; provided, when a Fixed Rate Term expires while an Event of
Default has occurred and is continuing, then, at the sole option of the Bank the
LIBOR interest rate basis for the relevant loan advances shall be the Daily One
Month LIBOR Rate in effect from time to time. Any such notice may be given by
telephone (or such other electronic method as Bank may permit) so long as, with
respect to each LIBOR selection, (A) if requested by Bank, Borrower provides to
Bank written confirmation thereof not later than three (3) Business Days after
such notice is given, and (B) such notice is given to Bank prior to 10:00 a.m.
on the first day of the Fixed Rate Term, or at a later time during any Business
Day if Bank, at it’s sole option but without obligation to do so, accepts
Borrower’s notice and quotes a fixed rate to Borrower. If Borrower does not
immediately accept a fixed rate when quoted by Bank, the quoted rate shall
expire and any subsequent LIBOR request from Borrower shall be subject to a
redetermination by Bank of the applicable fixed rate. Principal evidenced by
this Note may be continued by Borrower at the end of the Fixed Rate Term
applicable thereto so that all or a portion thereof bears interest determined in
relation to the Daily One Month LIBOR or to LIBOR for a new Fixed Rate Term
designated by Borrower. At any time any portion of this Note bears interest
determined in relation to the Daily One Month LIBOR, Borrower may convert

 



--------------------------------------------------------------------------------



 



$250,000.00 or more thereof so that it bears interest determined in relation to
LIBOR for a Fixed Rate Term designated by Borrower. If no specific designation
of interest is made at the time any advance is requested hereunder or at the end
of any Fixed Rate Term, Borrower shall be deemed to have made a Daily One Month
LIBOR interest selection for such advance or the principal amount to which such
Fixed Rate Term applied.
     (c) Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs
incurred by Bank as a result of future supplemental, emergency or other changes
in the LIBOR Reserve Percentage, increases in assessment rates imposed by the
Federal Deposit Insurance Corporation, or similar requirements or costs imposed
by any domestic or foreign governmental authority or resulting from compliance
by Bank with any future request or directive (whether or not having the force of
law) from any central bank or other governmental authority and related in any
manner to LIBOR to the extent they are not included in the calculation of LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.
     (d) Payment of Interest. Interest accrued on this Note shall be payable on
the last day of each month, commencing March 31, 2009.
     (e) Default Interest. From and after the maturity date of this Note, or
such earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, the outstanding principal balance of this Note shall
bear interest until paid in full at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to 2% above the rate of
interest from time to time applicable to this Note.
BORROWING AND REPAYMENT:
     (a) Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note;
provided, (i) Fixed Rate Term borrowings shall be in an amount of not less than
$250,000.00, and (ii) Daily One Month LIBOR borrowings may be in any amount; and
provided further, however, that the total outstanding borrowings under this Note
shall not at any time exceed the principal amount available at such time under
the Line of Credit as defined in and as set forth in the Credit Agreement
(defined below). The unpaid principal balance of this obligation at any time
shall be the total amounts advanced hereunder by the holder hereof less the
amount of principal payments made hereon by or for any Borrower, which balance
may be endorsed hereon from time to time by the holder. The outstanding
principal balance of this Note shall be due and payable in full on June 30,
2012.
     (b) Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i)
David P. Carlson, Joseph P. Schneider, James Fontaine or Kirk Layton, any one
acting alone (or such other individuals as the president or chief financial
officer of Borrower shall designate from time to time by written notice to
Bank), who are authorized to request advances and direct the disposition of any
advances until written notice of the revocation of such authority is received by
the holder at the office designated above, or (ii) any person, with respect to
advances deposited

 



--------------------------------------------------------------------------------



 



to the credit of any deposit account of Borrower that is maintained with Bank,
which advances, when so deposited, shall be conclusively presumed to have been
made to or for the benefit of each Borrower regardless of the fact that persons
other than those authorized to request advances may have authority to draw
against such account. The holder shall have no obligation to determine whether
any person requesting an advance is or has been authorized by Borrower.
     (c) Application of Payments. Each payment made on this Note shall be
credited first, to any interest then due and second, to the outstanding
principal balance hereof. All payments credited to principal shall be applied
first, to the outstanding principal balance of this Note which bears interest
determined in relation to the Daily One Month LIBOR, if any, and second, to the
remaining outstanding principal balance of this Note which bears interest
determined in relation to LIBOR, with such payments applied in succession to the
Fixed Rate Term advances in order of their successive maturities from the
payment date.
PREPAYMENT:
     (a) Daily One Month LIBOR. Borrower may prepay principal on any portion of
this Note which bears interest determined in relation to the Daily One Month
LIBOR at any time, in any amount and without any penalty or prepayment fee.
     (b) LIBOR. Borrower may prepay principal on any LIBOR-based advance which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of $100,000.00; provided however, that if the outstanding principal
balance of such portion of this Note is less than said amount, the minimum
prepayment amount shall be the entire outstanding principal balance thereof. In
consideration of Bank providing this prepayment option to Borrower, or if any
such portion of this Note shall become due and payable at any time prior to the
last day of the Fixed Rate Term applicable thereto by acceleration or otherwise,
Borrower shall pay to Bank immediately upon demand a fee which is the sum of the
discounted differences for the period from the day of prepayment through the day
on which such Fixed Rate Term matures, calculated as follows for each such
month:

  (i)   Determine the amount of remaining interest which would have accrued on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the Fixed Rate Term applicable
thereto.     (ii)   Subtract from the amount determined in (i) above the amount
of interest which would have accrued for the period on the amount prepaid for
the remaining term of such Fixed Rate Term at LIBOR in effect on the date of
prepayment for new loans made for such term and in a principal amount equal to
the amount prepaid.     (iii)   If the result obtained in (ii) for any month is
greater than zero, discount that difference by LIBOR used in (ii) above.

Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum

 



--------------------------------------------------------------------------------



 



2.000% above the Daily One Month LIBOR in effect from time to time (computed on
the basis of a 360-day year, actual days elapsed).
EVENTS OF DEFAULT:
     This Note is made pursuant to and is subject to the terms and conditions of
that certain Second Amended and Restated Credit Agreement between Borrower and
Bank dated as of March 1, 2009, as amended from time to time (the “Credit
Agreement”). Any default in the payment or performance of any obligation under
this Note, or any defined event of default under the Credit Agreement, shall
constitute an “Event of Default” under this Note.
MISCELLANEOUS:
     (a) Remedies. Upon the occurrence of any Event of Default, the holder of
this Note, at the holder’s option, may declare all sums of principal and
interest outstanding hereunder to be immediately due and payable without
presentment, demand, notice of nonperformance, notice of protest, protest or
notice of dishonor, all of which are expressly waived by each Borrower, and the
obligation, if any, of the holder to extend any further credit hereunder shall
immediately cease and terminate. The non-prevailing party shall pay to the
prevailing party immediately upon demand the full amount of all payments,
advances, charges, costs and expenses, including reasonable attorneys’ fees (to
include outside counsel fees and all allocated costs of in-house counsel),
expended or incurred by the non-prevailing party in connection with (a) the
enforcement of Bank’s rights and/or the collection of any amounts which become
due to Bank under this Note, and (b) the prosecution or defense of any action in
any way related to this Note, including without limitation, any action for
declaratory relief, whether incurred at the trial or appellate level, in an
arbitration proceeding or otherwise, and including any of the foregoing incurred
in connection with any bankruptcy proceeding (including without limitation, any
adversary proceeding, contested matter or motion brought by Bank or any other
person) relating to any Borrower or Subsidiary (as the term is defined in the
Credit Agreement).
     (b) Obligations Joint and Several. Should more than one person or entity
sign this Note as a Borrower, the obligations of each such Borrower shall be
joint and several.
     (c) Governing Law. This Note shall be governed by and construed in
accordance with the laws of the State of Oregon.
[Space intentionally left blank]

 



--------------------------------------------------------------------------------



 



UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY BANK AFTER
OCTOBER 3, 1989 CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT FOR
PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY BANK TO BE
ENFORCEABLE.
This Note amends, replaces and supersedes the Revolving Line of Credit Note in
the principal amount of $30,000,000.00 dated as of September 1, 2006 executed by
Borrower pursuant to the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned has executed this Note as of the date
first written above.

          LACROSSE FOOTWEAR, INC.
      By:   /s/ Joseph P. Schneider         Joseph P. Schneider       
President/Chief Executive Officer
Executed March 9, 2009           By:   /s/ David P. Carlson         David P.
Carlson        Executive Vice President/Chief Financial Officer
Executed March 9, 2009      

 